 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
                                                              Case No.: 2:18-cv-02378-JAD-CWH
 4 Damon Powell,
 5                     Plaintiff
                                                                 Order Adopting Report and
 6 v.                                                        Recommendation, Dismissing Action,
                                                                     and Closing Case
 7 State of Nevada, et al.,
 8                     Defendants                                          [ECF No. 4]

 9
10            On December 19, 2018, the court denied plaintiff Damon Powell’s application to proceed
11 in forma pauperis and gave him 30 days to pay the filing fee or have his case dismissed.1 Powell
12 did not pay the fee, and the magistrate judge now recommends that I dismiss his case.2 The
13 deadline for objections to that report and recommendation passed without any filing from
14 Powell, and “no review is required of a magistrate judge’s report and recommendation unless
15 objections are filed.”3
16            District courts have the inherent power to control their dockets and “[i]n the exercise of
17 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. 4 A
18 court may dismiss an action based on a party’s failure to prosecute an action, failure to obey a
19 court order, or failure to comply with local rules.5 In determining whether to dismiss an action
20
     1
21       ECF No. 3.
22   2
         See ECF No. 4.
23   3
     Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
   U.S.
24 4    140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
     Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
25
   5
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
26 local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
27 comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
28 keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
                                                    1
 1 on one of these grounds, the court must consider: (1) the public’s interest in expeditious
 2 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 3 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
 4 availability of less drastic alternatives.6
 5            The first two factors, the public’s interest in expeditiously resolving this litigation and the
 6 court’s interest in managing its docket, weigh in favor of dismissal of the plaintiff’s claims. The
 7 third factor, risk of prejudice to defendants, also weighs in favor of dismissal because a
 8 presumption of injury arises from the occurrence of unreasonable delay in filing a pleading
 9 ordered by the court or prosecuting an action.7 A court’s warning to a party that its failure to
10 obey the court’s order will result in dismissal satisfies the fifth factor’s “consideration of
11 alternatives” requirement,8 and that warning was given here.9 The fourth factor—the public
12 policy favoring disposition of cases on their merits—is greatly outweighed by the factors
13 favoring dismissal.
14            Accordingly, with good cause appearing and no reason to delay, IT IS HEREBY
15 ORDERED that the Report and Recommendation [ECF No. 4] is ADOPTED, and this case is
16 DISMISSED for failure to pay the filing fee as directed by the court. The Clerk of Court is
17 directed to ENTER JUDGMENT accordingly and CLOSE THIS CASE.
18                                                               _________________________________
                                                                                 ____
                                                                                   _ ________________ _
19                                                               U.S. District Judge
                                                                                 dgee Je
                                                                                      JJennifer
                                                                                        enn
                                                                                         n ifer A.
                                                                                                A. Dorsey
                                                                                                   D r
                                                                                                   Do
                                                                 Dated: February 12, 2019
20
21
22 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
23
     6
24    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
25
     7
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
26
     8
27       Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
     9
28       ECF Nos. 3, 4.
                                                         2
